Title: [July 1784]
From: Adams, John
To: 



      Thursday July 1 1784.
      
      
       
        “And thou, Majestick, Main,
        A Secret World of Wonders in thyself
        Sound his stupendous praise; whose greater voice
        Or bids you roar, or bids your roarings fall.”
       
       I have not been able to write a line since Monday when a North east Storm came on and held till Wednesday Mor’g. It was with the utmost difficulty that we could set or lie only by holding by each other with our feet against a table braced with ropes, that we could keep up; and when in bed I was obliged to hold fast by the sides till my hands and wrists aked to keep in: only conceive a great cradle rocking with amaizing force from side, to side, whilst a continual creek from every part of the Ship responded to the roll: not a wink of Sleep to be had, bottles, mugs, plates, every thing crashing to peices.
       The Sailors call it a Breize only. But if it was only of that kind: good heaven defend me from a storm. Tho they all allow that it is very unusual at this Season of the year to meet with such a Breize there is no time when the vessel does not roll like the moderate rocking of a cradle; it is easily accounted for. The writing shews the constant motion of the Vessel when not one letter in ten, can be made in its proper Shape.
       I am more and more of the mind that a Lady ought not to go to sea. It is impossible to preserve that Decency and Cleanliness which ought to be an inherint principal in every female. Even those times which by Gentlemen are Esteemed fine and pleasent cannot fail to be dissagreable to a Lady. I have reflected upon Mrs. Hayley’s observation to me, that altho she was surrounded with every accommodation that could be obtained on Board a fine large Ship, with agreable company, yet it was a terrible thing for a Lady to attempt, and nothing but the ardent desire she had to visit a Country so distinguished for its noble and ardent defence of the rights of Mankind, could have tempted her at her advanced age to have undertaken a sea voyage. What ever curiosity might prompt, I think I should content myself with the page of the Historian if I had no superiour inducement to visit foreign climes, but when I reflect that for ten years past I have been cut of from a large Share of Domestick happiness by a Seperation from my partner, I think my Sufferings small when I look forward to the recompence and the reward.
       
        Unutterable happiness! which Love
        alone bestows, and on a favourd few
        those sacred feelings of the Heart, informed
        by reasons purest ray.
       
       We have on Board a Mr. Spear, the only single Gentleman of all the passengers. He is a droll mortal and keeps us in good Spirits, which is very necessary on board a Ship. Change of Ideas, says the medical writer, is as necessary for Health, as change of posture. Learned Men often contract a contempt for what they call trifling company. They are ashamed to be seen with any but philosophers. This however is no proof of their being philosophers themselves. No Man deserves that Name who is ashamed to unbend his mind, by associating with the cheerfull and gay. Even the Society of children will relieve the mind, and expell the Gloom which application to study is too apt to occasion.
       I transcribe this passage because I think the Health of my best Friend has sufferd from too intense application to study and the perplexing Science of politicks in which he has been constantly engaged. I believe he has sufferd greatly; for Want of his family and a thousand little attentions which sooth the mind and warm the heart. Of all happiness domestick is the sweetest. It is the sun shine of the Heart.
       I have great satisfaction in the behaviour of my daughter. The Struggle of her mind was great, her passions strong, never before calld into opposition; the parting of two persons strongly attached to each other is only to be felt; discription fails.
       Yet when once the struggle was over, she has obtaind a Calmness and a degree of cheerfulness which I feard she would not be able to acquire. To this the kindness and attention of Dr. Clark has contributed, tho he knew not that there was more than ordinary occasion for them. His manners are soothing and cheerfull. I do not however esteem him as a Man of superiour parts but he has the art of making Men happy and keeping them so. Says Buchan all that is necessary for Man to know in order to be happy, is easily obtaind and the rest like the forbiden fruit serves only to encrease his misiry.
       This if true is no great compliment to Learning, but it is certain that your deep thinkers seldom enjoy Health, or Spirits.
      
      
       
        
   
   In the two foregoing paragraphs AA’s punctuation, unsystematic at best, is unusually difficult to interpret and may not have been rendered exactly according to her intentions, especially in respect to breaks between sentences.


       
       
        
   
   Mrs. Hayley was Mary, sister of the radical politician John Wilkes and the widow of George Hayley, an alderman of London who had had mercantile connections with the Hancock firm in Boston. Renowned for her eccentricities, the Widow Hayley had come to Boston toward the close of the Revolution not merely because she was a devotee of “the rights of Mankind” but because she intended to collect debts due her late husband. The best account of her is that by George Lyman Kittredge in The Old Farmer and His Almanack ..., Boston, 1904, p. 9–14, which cites, corrects, and amplifies numerous earlier accounts of a figure who has become part of Boston folklore.


       
      
      

      Fryday 2 of July.
      
      
       A fine wind and a pleasent day. Our sea sickness has left us in a great measure. Went all of us upon Deck to enjoy the fresh air, had our rooms cleaned out, begin to feel a little more reconciled to our confinement. Hemd a hankerchief upon Deck. Yesterday mor’g the Capt. sent an embassy to the Ladies representing the distressed state of our poor cow, who by the late Storm had been disabled from standing for several days and tho several attempts had been made to raise her, they had proved unsuccessfull, but as she was particularly devoted to the Ladies, he thought himself under obligation to consult them whether she should be put out of her misiry; or die a lingering Death. Col. Norton was charged with the message and deliverd it in form— upon which Sentance of Death was pronounced upon her; and she was accordingly consigned to a watery grave; but not without mourning for we feel her loss most essentially.—This Day fortnight I left my habitation! Dear Cottage how often do I look back to your peacefull Walls, and Breath a Sigh to your memory. Where is my next abode? No matter where: so that it only be, in the arms of my dearest, best of Friends. I hardly dare trust my immagination or anticipate the day. Cruel sleep how have you tormented me?
      
      

      Saturday 3 July.
      
      
       A fine morning. Rose by six o clock. Went upon deck. None of the Gentlemen up; our Second Mate, a grand son of the Revd. Dr. Chauncy of Boston. He was upon deck and handed me out. A likely young fellow whose countanance is a good Letter of recommendation. We were all prejudiced in his favour as soon as we saw him; he told me to day that he was taken a prisoner during the War, and carried to Plimouth jail in England where after being confined a Year he made his escape and got to Holland, where he saw Mr. Adams, who gave him money and a letter to Commodore Gillion but that he had sailed for America before he reached the Vessel. He said there were several other prisoners with him at that time who received Money from Mr. Adams. It always give me pleasure when I hear of the kindness of my best Friend to the poor and the needy. The Blessing of him that is ready to perish come upon him. By this said our Blessed saviour shall all Men know that ye are my diciples, if ye have Love to one an other; how many inducements does the Christian Religion offer to excite us to universal Benevolence and Good will towards each other, and yet how often do we suffer the vilest of passions to Dominer over us and extinguish from our Bosoms every generous principal.
       This afternoon saw a sail. She bore down to speak with us. Said she was from Abberdeen bound to Novia Scotia, was full of Emigrants —men, women and children. Capt. Cullen in the brigg John, designd afterward for Philadelphia, wanted to put some Letters on Board of us. Our Capt. offerd to lay too, if she would higst out her Boat, but instead of that they attempted to come so near as to throw them on Board, and by that means were in danger of running on Board of us. The Capt. was allarmed, and gave them a hearty broad side: obliged to croud all our sails to keep clear; and tho I was first pleased with the sight of her, I was so much allarmed by our danger, that I wished her many leagues of. We put away as fast as possible without her Letters. —We suppose ourselves in Latitude 42.
      
      

      Sunday July 4th 1784.
      
      
       This is the Anniversary of our Glorious Independance.
       
        O thou! by whose Almighty Nod the Scale,
        of Empires rises, or alternate falls,
        
        Send forth the Saveing virtues round our land
        In bright patrol; white peace, and social Love,
        The tender looking Charity, intent
        on Gentle Deeds, and sheding tears through Smiles,
        Undaunted Truth, and Dignity of mind
        Courage composed and keen; sound temperance
        Healthfull in Heart and look; Clear Chastity
        with blushes reddening as she moves along
        Disordered at the deep regard she draws;
        Rough Industery; Activity untir’d,
        With copious Life informed and all awake;
        While in the Radient front, superiour shines
        That first parental virtue, publick Zeal;
        Who throws o’er all an equal wide survey;
        And ever museing on the common Weal,
        Still Labours glorious with some great design;
       
       Whilst the Nations of Europe are enveloped in Luxery and dissipation; and a universal venality prevails throughout Britain, may the new empire, Gracious Heaven, become the Guardian and protector of Religion and Liberty, of universal Benevolence and Phylanthropy. May those virtues which are banished from the land of our Nativity, find a safe Assylum with the inhabitants of this new world.
       We have a fine wind and a clear sky. We go at 7 knots an hour; I hope two Sundays more, will bring us safe to land but we have all conquerd our Sea Sickness, and are able to do much better than for the first ten days. It is said of Cato, that one of the three things which he regreted at the close of Life; was that he had once gone by sea when he might have made his journey by land; alass poor Cato! I fancy thy Philosophy was not proof against this dispiritting disease.
      
      

      Tuesday July 6th.
      
      
       I was not able to write yesterday the wind blew so fresh; and not very fair, so that there was too much motion of the Ship. In the afternoon it came on rainy, and continued so through the night, this morning a small north east wind cloudy and unpleasent. Whilst our Friends on shore are melting under a mid Summer Sun; there has been no day so warm at Sea; but what I could wear a double calico Gown, a Green Baize over that a cloth Cloak; and a camblet cloak; lined with Baize; wraped round me, when ever I went up upon Deck. I had no Idea of the difference before I came on Board; this morning before I rose the Dr. came down into the Cabbin and invited us to come up upon Deck and see a porpoise which the mate had killd with a harpoon; this creature has a fine smooth skin; a head resembling a Hog, two fins which he throughs out of water when he swims and rolls over as we often see them; a tail like an anchor and cross way of his Body, a very small Eye, in proportion to its Body; his inwards resemble those of a Humane Body.
       We have so few objects to take up our attention on Board that we hardly know how to amuse ourselves. There is no great pleasure in working. I read as much as possible, but sometimes I feel unfit even for that, my Head swims and my sight leaves me. In the evening we generally make a party at Cards. This Mr. Foster who is a passenger with us, is the youngest son of Deacon Foster of Boston; lately married to a daughter of Mr. John Cutlers of Boston; he is in partnership with his Brother William and part owner of this ship. He is a Gentleman of soft and delicate manners, natural good understanding, a merchant, not much acquainted with Books, appears to have a taste for domestick Life, and speaks of his wife as I love to hear every married man speak; with tenderness and affection.
       We shall make but small progress to day; our ship moves but slowly.
      
      
       
        
   
   Thus punctuated in MS. It is not easy to say how many layers of clothing AA is here enumerating.


       
      
      

      Thursday July 8th.
      
      
       If I did not write I should lose the Days of the Weeks. Yesterday a cold wet day. Could not go upon deck. Spent a large part of the day in writing to Mrs. Cranch. Any thing for amusement is agreeable, where there is such an unavoidable sameness. 
         
          “Were e’en paridice my prison,
          I should long to leap, the cristal walls.”
         
         The Ship itself is a partial prison, and much more so, when we are confined to our cabbin; we work, read; write; play; calculate our Distance; and amuse ourselves with conjectures of our arriving in port. Some say 28 days, some 30, and some 33, which to me is most likely; if we meet with no worse weather than we have already; we may set it down for an excellent passage tho it should amount to 33 days. To day is wet and fogy, but a fine fair wind, which must reconcile us to the weather. Last evening Mr. Foster came and invited me upon deck; to see what he had heard me express a wish for, the sparkling of the Water, and its firery appearence; this is a phenominan in Nature hitherto unaccounted for; the ocean looks in a light flame, with millions of sparkling Stars, which resemble the fire flies in a dark Night.
       This morning saw a large Ship a stern; scarcly a day but what we have seen Birds. The Sailors call them Mother Carys Chickens, and that they portend wind. They have an other adage. That there is no want of wind, when they have women on Board.
      
      
       
        
   
   On 6 July AA had begun an epistolary journal of her voyage addressed to her sister Mrs. Cranch; this amplifies the present journal at some points, and it continues well beyond it (through 30 July). The original is now in MWA; it was printed by CFA in AA’s LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., 1848, p. 157–186, and has since been printed in Adams Family Correspondence, 5:358–386.


       
      
      

      Fryday July 9.
      
      
       A fine day; but little wind; have been upon Deck the chief of the Day, engaged in reading Campbles political Survey of Great Britain. None of the advantages which he has enumerated belonging to Britain of Soil, climate, water; &c. but what America possesses in an equal if not superiour degree. As our Country becomes more populous, we shall be daily makeing new discoveries and vie in some future day, with the most celebrated European Nation; for as yet; we may say, with the Queen of Sheby, the one half has not been told. We are in the infancy of Science, and have but just begun to form Societies for the propagation and encouragement of the fine Arts. The 3 2 most celebrated painters now in Britain are Americans Mrs. Wright Mr. Copely and Mr. West.
      
      
       
        
   
   John Campbell, A Political Survey of Britain; Being a Series of Reflections on the Situation, Lands, Inhabitants, Revenues, Colonies and Commerce of This Island, London, 1774; 2 vols.


       
       
        
   
   AA very properly struck Mrs. Wright’s name from this list, but it is not determinable whether she did so immediately or after her visit to Patience Wright’s “repository” or museum of wax portraits in Cockspur Street, London, later this month; see her journal-letter to Mrs. Cranch, 6–30 July 1784 (MWA; AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 177–178). The present journal being otherwise uncorrected, it is likely that she did so at once, feeling that she had overstated American claims to artistic eminence. On the eccentric Quaker artist and supposed American spy Patience (Lovell) Wright, see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; also Lewis Einstein, Divided Loyalties . . . , Boston and N.Y., 1933, p. 390–395. There is a lively and amusing characterization of her by AA2 in her journal-letter to JQA, 4 July–11 Aug. 1785 (Adams Papers).


       
      
      

      Saturday 17 of July.
      
      
       I have neglected my journal for a week. During that time we have had 3 calm days, some wet weather but nothing worth remarking has occur’d. I have been several days sick of the Rheumatisim, occasiond I suppose by the dampness of the Ship, which made my Bed so too. I had the precaution to take some medicine on Board proper for the Disease, which the Dr. administerd, and I have in a great measure got the better of it. This day makes 27 since we came to Sea. From observation to day we were in Latitude 49 and a half, Longitude 6. We have seen a great Number of Vessels to day which lead us to think we are not far from the Channel. A small Sail Boat spoke with us out 3 days from Morlay, told us we were nearer the channel than we imagind, upon which the Capt. sounded and found bottom 55 fathom.
       We have a head wind, but go at about 4 knots an hour. Hope to make land to morrow. Can it be that I have past this great ocean with no more inconvenience, with such favourable weather upon the whole. Am I so near the land of my fore Fathers? And am I Gracious Heaven; there to meet, the Dear long absent partner of my Heart? How many how various how complicated my Sensations! Be it unto me according to my wishes.
      
      
       
        
   
   MS reads: “... in Latitude in 49 and half.”


       
      
      

      Sunday July 18th.
      
      
       This Day about 2 oclock made land. It is almost a Calm, so that we shall gain but little. We hope to land at Portsmouth a tuesday; this is doing very well; I have great reason to be thankfull for so favourable a passage. The mate caught a shark this morning but he got away, after receiving several wounds with a harpoon. I believe I could continue on Board this Ship 8 or ten days more, and find it less urksome than the first 8 or ten hours, so strong is habit and so easily do we become reconciled to the most dissagreeable Situation.
      
      

      Monday Morning July 19th.
      
      
       A calm. The vessel rolling: the wind freshning towards Night. We hope for a speedy passage up the Channel. Tuesday a fine wind but squally. We have seen land supposed to be Dover cliffs.
      
      
       
        
   
   AA’s chronology here and in the next entry is confused, which is perhaps not surprising in view of her having slept only four hours between Saturday the 17th and Tuesday the 20th (which was in fact the day she landed), as she told her sister Cranch in her journal-letter of 6–30 July (MWA; AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 168).


       
      
      

      Wedensday i.e. Tuesday, 20 July.
      
      
       Early in the morning a pilot Boat came of to us from Deal. The wind blew very high and the Sea ran with a great Swell.
      
      
       
        
   
   In her journal-letter of 6–30 July AA gives a colorful account of the landing of the Active’s passengers in the surf at Deal and of their trip through Canterbury, Rochester, Chatham, and Blackheath (where a highwayman had just been apprehended) to London. They arrived at 8 in the evening of the 21st, and mother and daughter were “set down at Lows Hotel in Covent Gardens” (MWA; AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 169–172). On the 23d, having been discovered and advised by solicitous American friends, AA wrote JA from “Osbornes new family Hotel—Adelphi at Mrs. Sheffields No. 6” (Adams Papers).


        
   
   JA had confidently expected the arrival of his wife and daughter by an earlier vessel and had sent JQA from The Hague to London to meet them in mid-May; after awaiting them there for more than a month, JQA had returned to the Netherlands. On receipt of AA’s letter of 23 July, JA replied that it had made him “the happiest Man upon Earth. I am twenty Years younger than I was Yesterday. It is a cruel Mortification to me that I cannot go to meet you in London, but there are a Variety of Reasons decisive against it, which I will communicate to you here. Meantime I send you a son who is the greatest Traveller, of his Age” (26 July, Adams Papers). On 30 July both mother and son announced to JA their reunion in London, JQA reporting also his negotiation for the purchase of a coach that would accommodate the whole family (both letters in Adams Papers). Two days later JA canceled all previous plans. “Stay where you are,” he told his wife, “untill you see me” (1 Aug., Adams Papers). What followed is recorded in the brief entries in JA’s own Diary (see 4, 7 Aug., below), which must now be resumed at a slightly earlier date.


       
      
     